Title: From Thomas Jefferson to Jacques Le Maire, 29 October 1784 [document added in digital edition]
From: Jefferson, Thomas
To: Le Maire, Jacques


      
        Sir
                            
        Paris Oct. 29. 1784
      
      You need entertain no doubts as to the grant of the two thousand acres of land to you from the State of Virginia: but in order that it may be chosen of the best you should be on the spot yourself. no other person will act for you so zealously as yourself. the General assembly of Virginia meets early in November & will rise before Christmas. on that occasion mr Page, mr Henry, and mr Madison, who are your friends, will be together and will give you all the aid & counsel which you as a foreigner will need. if you do not get there before the assembly separates you cannot see these gentlemen without travelling five hundred miles, they will not be present to act & consult together & they will be too distant to urge the motions of the Executive. I advise you therefore by all means to embrace the earliest opportunity possible of going to Virginia. I am Sir
      Your most obedient humble servt
      
        Th: Jefferson
      
    